Citation Nr: 1027196	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-37 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Recognition of A.I.N. as the surviving spouse of the deceased 
Veteran for purposes of Dependency and Indemnity Compensation 
(DIC) and death pension benefits.

2. Recognition of B.J.N. as the surviving spouse of the deceased 
Veteran for purposes of DIC and death pension benefits.


REPRESENTATION

A.I.N. represented by: Disabled American Veterans

B.J.N. represented by: Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

B. Morton, Counsel 


INTRODUCTION
	
The Veteran had active service from September 1968 to July 1984.  
The record reflects that he died in December 2006.  The appellant 
(A.I.N.) asserts that she is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) from 
a March 2007 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which administratively 
denied the appellant's claim for DIC and death pension, finding 
that she did not qualify as an eligible dependent.  (The Board 
parenthetically notes that this decision also granted service 
connection for cause of the Veteran's death and further awarded 
the appellant accrued benefits due to the Veteran at the time of 
his death.)  The appellant timely perfected an appeal of the RO's 
determination that she did not qualify as a surviving spouse of 
the Veteran for purposes of DIC and death pension benefits.  She 
did not request a Board hearing on this matter.

Additionally, the record reflects that another woman, B.J.N., has 
submitted a claim for entitlement to death benefits as the 
surviving spouse of the Veteran.  Because both B.J.N. and the 
appellant seek entitlement to the same benefits, this case is a 
"simultaneously contested claim," and specialized procedures 
must be followed.  The RO issued a decision on B.J.N.'s claim to 
which B.J.N. filed a Notice of Disagreement (NOD), but the RO did 
not issue a Statement of the Case (SOC), either to B.J.N. or to 
the appellant, as required by contested claims procedures.  A 
remand is therefore required so that the RO may take appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is thus REMANDED to the agency of original 
jurisdiction (AOJ).  VA will notify the appellant if further 
action is required on her part.


REMAND

As noted in the Introduction, the appellant in the instant case 
(A.I.N.) and B.J.N. have both submitted claims for entitlement to 
death benefits as the surviving spouse of the Veteran.  See 
January 2007 Claim (A.I.N.) & April 2008 Claim (B.J.N.).  Because 
a grant of death benefits to either A.I.N. or B.J.N. would result 
in the denial of benefits to the other, this case qualifies as a 
"contested claim."  See 38 C.F.R. § 20.3(p) (defining contested 
claim); accord 38 U.S.C.A. § 7105A.  

As a contested claim, this case is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100-19.102.  See also 
38 C.F.R. §§ 20.500-20.504, 20.713.  Under the applicable 
criteria, all interested parties (here, A.I.N. and B.J.N.) must 
be specifically notified of the action taken by the agency of 
original jurisdiction, and of the right and time limit for 
initiating an appeal, as well as hearing and representation 
rights.  See 38 C.F.R. § 19.100.  Additionally, upon the filing 
of a Notice of Disagreement in a simultaneously contested claim, 
all interested parties must be furnished a copy of the Statement 
of the Case.  See 38 C.F.R. § 19.101.  Further, when a 
Substantive Appeal is filed in a simultaneously contested claim, 
the content of the Substantive Appeal must be furnished to the 
other contesting party (or parties) to the extent that it 
contains information that could directly affect the payment or 
potential payment of the benefit that is the subject of the 
contested claim.  See 38 C.F.R. § 19.102.  Moreover, if a hearing 
is scheduled for any party to a simultaneously contested claim, 
the other contesting claimant(s) and their representatives, if 
any, must be notified and afforded an opportunity to be present.  
See 38 C.F.R. § 20.713

In this appeal, the AOJ did not fulfill its obligations under the 
procedures relating to contested claims.  Specifically, the AOJ 
did not provide B.J.N. a copy of the SOC or SSOC issued to 
A.I.N., nor did it forward the content of A.I.N.'s Substantive 
Appeal to B.J.N.  The AOJ also did not apprise B.J.N. of her 
rights to appeal or of the opportunity to be heard as a 
contesting claimant.  A remand is thus required to ensure 
compliance with all specialized contested claim procedures.    

Additionally, the record reflects that B.J.N. has submitted an 
NOD with an AOJ determination, but that the AOJ has yet to 
provide B.J.N. and the appellant a Statement of the Case in 
accordance with contested claims procedures.  Because an SOC has 
not yet been issued, a remand for action on this inextricably 
intertwined matter is necessary.  Manlincon, 12 Vet. App. at 240-
41; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should not 
be subject to piecemeal decision-making or appellate litigation).  
  
Accordingly, this case is REMANDED for the following action:

1. The AOJ must review the claims file and 
ensure that all contested claims 
procedures have been followed.  The 
AOJ must furnish B.J.N. a copy of the 
content of the appellant's (i.e., 
A.I.N.'s) Substantive Appeal, a copy of 
the Statement of the Case and Supplemental 
Statement of the Case, and provide B.J.N. 
the opportunity to respond.  The AOJ must 
also allow B.J.N. an opportunity to 
request her own hearing. 

2. The AOJ must also issue a Statement of 
the Case in response to B.J.N.'s October 
2009 Notice of Disagreement to B.J.N. 
and her representative, and to the 
appellant in accordance with proper 
contested claims procedures.  

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last Supplemental 
Statement of the Case, the AOJ must 
readjudicate the matter of recognition as 
a surviving spouse of the Veteran for the 
purposes of DIC and death pension benefits 
in accordance with all contested claim 
procedures.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per curiam).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b).




